Citation Nr: 1113296	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-09 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error in a December 26, 1985 rating decision which denied service connection for a back injury.

2.  Entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1972.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In February 20011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether there was clear and unmistakable error (CUE) in a December 26, 1985 rating decision which denied service connection for a back injury.

2.  In February 20011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether there was CUE in a December 26, 1985 rating decision which denied service connection for a back injury, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2006, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a back injury.  By a rating decision dated in November 2006, service connection for degenerative disc disease, lumbosacral spine, was granted, effective July 28, 2006.  The Veteran filed a notice of disagreement with the assigned effective date in November 2006.  In December 2006, the Veteran filed a new claim alleging that there was CUE in a December 26, 1985 rating decision which denied service connection for a back injury.  A January 2007 rating decision found that no revision of the December 1985 rating decision was warranted.  The Veteran filed a notice of disagreement with the January 2007 rating decision in March 2007.  The Veteran perfected an appeal to both of these issues in April 2007.  In February 2011, the Veteran submitted two letters withdrawing all of his claims on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of whether there was CUE in a December 26, 1985 rating decision which denied service connection for a back injury and entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of whether there was CUE in a December 26, 1985 rating decision which denied service connection for a back injury and entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine.  As such, the Board finds that the Veteran has withdrawn his claims as to these issues, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of whether there was CUE in a December 26, 1985 rating decision which denied service connection for a back injury and entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine, and they are dismissed.


ORDER

The claim of whether there was CUE in a December 26, 1985 rating decision which denied service connection for a back injury is dismissed.

The claim of entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for degenerative disc disease, lumbosacral spine, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


